I write to add the observation that the spirit of Werden v.Crawford, supra, would appear to mandate Civ. R. 52 separate findings here also, but extensions of the rules on a case-by-case basis, absent express rule changes, are difficult enough for practitioners to follow and that, further, such case-by-case amendments of the Civil Rules are peculiarly inappropriate at the intermediate appellate level. The Modern Courts Amendment to the Ohio Constitution gives us no such authority. It is exclusively reposed in the Ohio Supreme Court.